Exhibit 10.15

CONSULTANCY SERVICES AGREEMENT

 

This Consultancy Services Agreement (“the Agreement”) is made on 5th May, 2011
by and between Modularis (“MOD”), a company organized under the laws of the
Dominican Republic (DR) and JBP S.R.L (“JBP”) a company organized under the laws
of the Dominican Republic.

 

Collectively known as the Parties to this Agreement.

 

WHEREAS JBP desires to engage MOD to provide Schematic Design & Construction
Drawings for ParkVida in Dominican Republic including all deliverables in
Schedule C, at a fixed price and delivery schedule.

 

AND WHEREAS MOD desires to provide such services to JBP.

 

NOW THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.         INTERPRETATION

 

1.1       Definitions – In this Agreement, unless the context otherwise
requires:

 

a)    “Consultancy Services” means the services in connection with the Schematic
Design, Architectural Drawings & knowhow (“the know-how”) to be developed by MOD
pursuant to this Agreement.

 

b)    “Project Cost” means all of the costs and expenses for supplying the
Consultancy Services.

 

c)    “Project Schedule” means the work schedule required for completion of the
Consultancy Services.

 

d)    “Site” means the ParkVida site located at Loma Prieta, Near Santiago,
Dominican Republic.

 

e)    “Scope of Work” means all categories of Consultancy Services required
under this Agreement.

 

f)     “Request for Information” (RFI) means information to be provided by JBP
to MOD in order that MOD may proceed with the supply of the Consultancy
Services.

 

g)     “Project Funding” means when the project receives funding from an outside
source to enable the project to breakground.

 

1.2       Governing Law – This Agreement shall be governed and construed in
accordance with the laws of the Dominican Republic.

 

1.3       Headings – The headings in this Agreement are for convenience only and
shall not affect its interpretation.

 

1.4       Severability – If any provision of this Agreement is held by any court
or other competent authority to be void or unenforceable in whole or in part,
this Agreement shall continue to be valid as to the other provisions hereof and
the remainder of the affected provision.

 

 

Modularis Schematic Design & Architectural Drawings Services

 

1

--------------------------------------------------------------------------------

 

Exhibit 10.15

1.5       Schedules – The following Schedules form a part of this Agreement:

 

Schedule “A” Request for Information

Schedule “B” Project Schedule

Schedule “C” Scope of Work

Schedule “D” Consultancy Fees

 

2.         SCOPE OF WORK

 

2.1       JBP appoints MOD to undertake the Consultancy Services for the
ParkVida site in accordance with the Project Schedule, for use at the Site and
for the Consultancy Fees.

 

3.         PRICE

 

3.1       Consultancy Fees - The Consultancy Fee is US$95,400 and MOD will
undertake for a fixed price the Consultancy Services as defined in and in
accordance with this Agreement.

 

4.         PAYMENT

 

4.1       Net Funds – JBP shall be responsible for all costs incurred for the
transfer of funds including levies and fees, which may be charged on said
transactions.

 

4.2       Method of Payment – Payments due by JBP to MOD hereunder shall be made
by electronic wire transfer to such bank account of MOD as they may provide from
time to time.

 

4.3       Terms & Conditions of Payment – Payments due by JBP to MOD shall be as
defined in this Agreement.

 

5.         TERMINATION

 

5.1       Termination – Either party shall have the right to terminate this
Agreement if the other party should breach any term or condition of this
Agreement or fail to perform any of its obligations hereunder, and such breach
or failure is not rectified within 30 days after notice thereof in writing from
the first mentioned party to the other. Any costs and/or expenses incurred up to
and including the date of termination will be payable by JBP to MOD.

 

 

 

Modularis Schematic Design & Architectural Drawings Services

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

JBP S.R.L

c/o Bufete Mejia-Ricart & Associates

Av. Bolivar #74

Gazcue, Santo Domingo,

Dominican Republic 10205

 

Tel: +809 476 7474

Fax: +809 476 7501

Modularis

Av. Lope de Vega No.22

Edificio Ratava 1er Nivel, Suite 202

Santo Domingo

Republica Dominica

Codigo Postal 10514


Tel: +1 809 567 5437

By:

 

/s/ Jay Blackmore

By:

 

/s/ Jose Aris

 

 

Name: Jay Blackmore

Name: Jose Aris

Title: President

Title: President

Witnessed by:

 

/s/ Carrie Blackmore

 

 

Witnessed by:

 

/s/ Manuel Mendez

Name: Carrie Blackmore

Name: Manuel Mendez

Title:

Title: Architect

 

 

Modularis Schematic Design & Architectural Drawings Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Modularis Schematic Design

& Architectural Drawings Services     

 

3

--------------------------------------------------------------------------------

 

Exhibit 10.15

SCHEDULE “A”

 

REQUEST FOR INFORMATION

 

Modularis has all information needed for this assignment.

 

 

 

 

Modularis Schematic Design & Architectural Drawings Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

 

SCHEDULE “B”

 

PROJECT SCHEDULE

 

MOD warrants that they commenced the services in Schedule C, part 1 on March
10th, 2011 and that the first draft will be available for comment no later than
6th May, 2011.

 

MOD understands that the services in Schedule C, part 2 will not commence until
JBP requests the commencement of the deliverables in writing and that once
requested MOD will finalize all deliverables in 12 weeks. It is further
understood that if JBP does not request the commencement of the services in
Schedule C, part 2 within 180 days from signature of this agreement, that this
agreement will become null and void and a re-negotiation will have to occur when
JBP does request the services from MOD. If such a circumstance does occur, MOD
will use their best efforts to honor the fees outlined in this agreement.

 

 

Modularis Schematic Design & Architectural Drawings Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SCHEDULE “C”

 

SCOPE OF WORK

 

Part 1- Schematic Design

 

Schematic design takes the chosen concept and details all aspects of the
buildings to incorporate floorplans, cross sections and elevations for the
client and operator to check through. MOD to make any changes as the client and
operator advises and once finalized, client to sign off all drawings ready for
planning permission to be obtained. The signed off schematic design then becomes
the basis for the construction drawings to be stared on the approval from
client.

 

Drawings to include (but not exhaustive) include floorplans, sections and
elevations for all of the following areas.

 

 A. BACK OF HOUSE BUILDING

 

            A.1      GENERAL STORAGE

            A.2      LAUNDRY & HOUSEKEEPING

            A.3      MAINTENANCE & GARDENING

            A.4      STAFF ACCOMODATION

            A.5      APARTMENT FOR TOP MANAGEMENT

            A.6      APARTMENT MANAGEMENT

            A.7      STUDIO APARTMENT

            A.8      SHARED ROOMS

            A.9      STAFF KITCHEN AND COMUNAL AREA

            A.10    STAFF LOCKER ROOM

            A.11    BOH OFFICES

            A.12    MEDICAL ROOM

 

 B. MAIN LODGE

 

B.1       RECREATION LOBBY

B.2       MANAGEMENT OFFICES

B.3       BATHROOMS

B.4       COFFEE SHOP

B.5       GAMES ROOM

B.6       LIBRARY

B.7       RETAIL

B.8       COVERED TERRACE

B.9       GYM

B.10     CHANGING ROOM

B.11     CONFERENCE ROOM

B.12     BREW PUB

B.13     CIGAR LOUNGE

 

 

Modularis Schematic Design & Architectural Drawings Services

 

6

--------------------------------------------------------------------------------

 

B.14     RESTAURANT

B.15     RESTAURANT BATHROOMS

B.16     KITCHEN

B.17     KITCHEN STORAGE ROOMS

 C. SWIMMING POOL & DECKING

 

C.1       POOL

C.2       DECK

 

 D. ACTIVITY HOUSE

 

 E. BIKE CENTER

 

E.1       RETAIL STORE

E.2       RENTAL & WORKSHOP

 

 F. COFFEE PLANTATION HOUSE

 

 G. COFFEE FARM BUILDING

 

 H. ROOMS

 

H.1      HOTEL COTTAGES

H.2      RIVER LODGING

H.3      VALLEY LODGING

H.4      TREE HOUSES

H.5      PATHWAYS

 

 I. SNACK HUT

 

 J. SPA

 

J.1        SPA BUILDING TO INCLUDE RECEPTION, YOGA ROOM, CHANGING AREAS AND
BATHROOMS

J.2        SPA BUILDING/ SINGLE

J.3        SPA BUILDING/ DOUBLE GAZEBOS

J.4        OUTSIDE DECKING

J.5        PATHWAYS

 

 K. RIVER LODGE & POOL

 

K.1      RECEPTION LOBBY

K.2      BATHROOMS

K.3      COVERED TERRACE

K.4      CHANGING ROOM

K.5      RESTAURANT

K.6      KITCHEN

K.7      KITCHEN STORAGE ROOMS

 

 

Modularis Schematic Design & Architectural Drawings Services

 

7

--------------------------------------------------------------------------------

 

 

Part 2 – Construction Drawings

 

On approval of the Schematic Design and upon approval to proceed with the
construction drawings phase of this Agreement, MOD to take the signed off
Schematic Design and complete all aspects of the drawings needed for the
construction (blueprints). This includes all final architectural plans, final
sections, final elevations, specifications for aspects of the architectural
design and finalization of all floor and wall finishes, hardware and joinery
finishes for all areas of the project.

 

MOD to provide all drawings and documents needed for construction companies to
build all aspects of the resort excluding downhill biking trails, cross country
trails, zip lines and chairlift.

 

 

Modularis Schematic Design & Architectural Drawings Services

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------

 

 

SCHEDULE “D”

 

CONSULTANCY FEES

 

The consultancy fees for the Consultancy Services will include all deliverables
as set out in Schedule C of this Agreement.

 

A lump sum fee will be US$95,400 payable on the following payment schedule:

 

On project funding (estimated to be between 45 and 90
days)                                                $19,080*

 

*If project funding does not occur. JBP hereby agree that this first payment
amount must be paid to MOD as 50% in cash and the second 50% either as a staged
payment plan, exchange of $US$9,540 into equity in the project or land given to
MOD at the same value as US$9,540 at the land purchase price rates.

 

On written approval to proceed with construction drawings               
US$19,080

4 weeks after approval to proceed with construction
drawings                        US$19,080

8 weeks after approval to proceed with construction
drawings                        US$19,080

After project review of construction
drawings                                     US$9,540

After final presentation and hand over of construction
drawings                    US$9,540

 

PAYMENT TERMS

 

All payments are required to be made in strict accordance with the Payment
Schedule as detailed herein and will be due and payable within 30 days from the
invoice presented by MOD except for the first payment as outlined above.

 

All fees and costs quoted are in US Dollars and are inclusive of any taxes.

 

CHANGE ORDERS

 

Any changes to the Scope of Work as detailed herein may incur additional costs
and will be in addition to the total fees due. In any such event, MOD will issue
JBP with a written notification for the Change Order and relevant additional
costs to be incurred by JBP prior to any expense occurring.

 

Modularis Schematic Design & Architectural Drawings Services

 

9

--------------------------------------------------------------------------------

 